                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01294-PAB

JESSICA A. SANTOS,


       Plaintiff,

v.

MICHAEL KEELE and
AUTO-OWNERS INSURANCE COMPANY,

       Defendants.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant Auto-Owners Insurance

Company’s Notice of Removal [Docket No. 1]. Defendant asserts that this Court has

jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 4.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

the citizenship of plaintiff and defendant Michael Keele.

       The Notice of Removal states that plaintiff is a “resident and domiciliary of

Colorado” and Mr. Keele is a “resident and domiciliary of Wyoming.” Docket No. 1 at 3-

4, ¶¶ 10-11. However, the evidence upon which defendant relies – plaintiff’s allegations

that she and Mr. Keele are residents of Colorado and Wyoming, respectively, see

Docket No. 4 at 1, ¶¶ 1-2 – do not support def endant’s assertions. Residency is not

synonymous with domicile, see Mississippi Band of Choctaw Indians v. Holyfield, 490

U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one



                                             2
can reside in one place but be domiciled in another.” (citations omitted)), and only the

latter is determinative of a party’s citizenship. Accordingly, the fact that plaintiff is a

resident of Colorado and Mr. Keele is a resident of Wyoming does not establish that

they are citizens of those states for purposes of diversity jurisdiction. See Whitelock v.

Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may

not be equated with ‘citizenship’ for the purposes of establishing diversity.”).

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of either plaintiff or Mr. Keele and whether the Court has jurisdiction, see

United States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d 1491,

1495 (10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor must

allege in his pleading the facts essential to show jurisdiction.” (internal quotation marks

omitted)), it is

       ORDERED that, on or before 5:00 p.m. on May 17, 2019, defendant Auto-

Owners Insurance Company shall show cause why this case should not be remanded

to state court due to the Court’s lack of subject matter jurisdiction.


       DATED May 7, 2019.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               3
